Citation Nr: 0301684	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for recurrent left ankle sprain with old avulsion 
fracture to the medial malleolus.

2.	Entitlement to an initial evaluation in excess of 10 
percent for recurrent right ankle strain.

3.	Entitlement to an initial compensable evaluation for a 
status post left anterior tibial plateau fracture with 
history of left knee strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service and 
retired from the military in January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in January 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina (NC), that established 
service connection for, among other things, recurrent left 
ankle sprain with old avulsion fracture to the medial 
malleolus (hereinafter, "left ankle sprain") evaluated as 
10 percent disabling, a recurrent right ankle strain 
(hereinafter, "right ankle strain") evaluated as 10 percent 
disabling, and status post left anterior tibial plateau 
fracture with a history of knee strain (hereinafter, "left 
knee strain") evaluated as 0 percent disabling (non-
compensable).  The Board notes that the veteran failed to 
report for a hearing scheduled at the RO for October 2002.

Because the veteran has disagreed with the initial ratings 
assigned for his service connected left ankle sprain, his 
service connected right ankle strain, and his service 
connected left knee strain, the Board has characterized the 
issue as involving the propriety of the initial evaluations 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).


FINDINGS OF FACT

1.	The veteran's service connected left ankle sprain is 
characterized by degenerative joint disease, active 
plantar flexion to 60 degrees and dorsiflexion to 20 
degrees, some instability of the ligaments, pain, fatigue, 
weakness, and lack of endurance following repeated use.

2.	The veteran's service connected right ankle strain is 
characterized by degenerative joint disease, active 
plantar flexion to 60 degrees and dorsiflexion to 20 
degrees, some instability of the ligaments, pain, fatigue, 
weakness, and lack of endurance following repeated use.

3.	The veteran's service connected left knee strain is 
characterized by pain, fatigue, weakness, and lack of 
endurance following use.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent for recurrent left ankle sprain with old avulsion 
fracture to the medial malleolus have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2002).

2.	The criteria for an initial evaluation in excess of 10 
percent for a recurrent right ankle strain have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2002).

3.	The criteria for an initial compensable evaluation for 
status post left anterior tibial plateau fracture with a 
history of knee strain have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for higher initial 
ratings for his service connected left ankle sprain, right 
ankle strain, and left knee strain (hereinafter, the 
"service connected disabilities").  VA has obtained the 
veteran's service medical records and VA medical records.  
The veteran was issued a letter in August 2001 that 
explained, among other things, the duty to assist under the 
VCAA, and the evidence needed to adjudicate the veteran's 
request for higher initial ratings on his service connected 
disabilities.  The Board also notes that the veteran 
requested more time to submit additional medical evidence on 
these claims and the RO responded to this request, filed in 
October 2001, and his request to reschedule his hearing, 
filed in July 2002, by rescheduling the hearing for October 
2002 and that the veteran failed to report.  After the 
veteran failed to report, he was issued a letter in November 
2002 notifying him that his claim had been certified to the 
Board and requesting that he submit any additional evidence 
to the Board.  Finally, an adequate, contemporaneous 
examination of the veteran was provided by a VA contract 
examiner, Dr. N.M.K., Virginia Beach, Virginia (hereinafter, 
"Dr. N.M.K."), in April 2000.  

The veteran thus has been advised of the evidence necessary 
to substantiate his request for higher initial ratings on his 
service connected disabilities, and evidence relevant to this 
request has been properly developed.  Because the RO provided 
the veteran additional time to submit medical evidence, as 
noted in his request for more time filed in October 2001, the 
Board concludes that VA has no further duty to obtain these 
medical records.  As such, there is no further action 
necessary to comply with the provisions of the VCAA or its 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding his request for 
higher initial ratings on his service connected disabilities.

Factual Background

Based on a review of the veteran's service medical records, 
and the results of the veteran's VA examination (by contract) 
in April 2000, the RO issued a rating decision in January 
2001 granting the veteran's service connection claims for 
recurrent left ankle sprain with old avulsion fracture to the 
medial malleolus, recurrent right ankle strain, and status 
post left anterior tibial plateau fracture with a history of 
knee strain.  The RO found that the veteran's recurrent left 
ankle sprain with old avulsion fracture to the medial 
malleolus and his recurrent right ankle sprain were each 
rated appropriately as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, based on the veteran's 
moderate limited motion of the ankles bilaterally.  The RO 
concluded that, although service connection had been 
established for the veteran's status post left anterior 
tibial plateau fracture with a history of knee strain, a non-
compensable evaluation was appropriate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, because the veteran did not 
have either loss of motion (flexion or extension) or 
recurrent subluxation or lateral instability of the left 
knee.

Given the three separate service connected disabilities for 
which the veteran claims that a higher initial evaluation is 
warranted, the Board will examine each disability in turn and 
adjudicate whether the veteran is entitled to his request for 
higher initial evaluations on these service-connected 
disabilities.

A.	The Veteran's Left Ankle Sprain

The evidence of record on this claim consists of the 
veteran's service medical records, an interpretation of the 
veteran's x-rays prepared by Dr. N.M.K. in April 2000, and 
the report of the veteran's examination in April 2000 
conducted by Dr. N.M.K.

A review of the veteran's service medical records indicates 
multiple complaints of and treatment for ankle problems while 
in service.  The veteran's enlistment physical examination 
was negative for any pertinent complaints or history, and 
subsequent physical examinations of the veteran while he was 
in service in December 1980, January 1983, December 1985, and 
September 1991 all showed normal lower extremities and noted 
no left ankle complaints. 

A January 1988 radiologic consultation noted a history of 
recurrent sprains in both ankles, with the most recent 
episode occurring two days earlier in the veteran's left 
ankle and resulting in pain and swelling.  Radiologic report 
revealed a deformity of the left medial malleolus, which was 
interpreted as being due to an old fracture, with small 
calcifications on the soft tissue abutting the distal tip of 
the medical malleolus thought to be old un-united chip 
fractures or calcifications in ligaments secondary to old 
trauma.  There was no evidence of acute fracture, 
dislocation, or bone destruction.  For the left ankle, it was 
noted that there was soft tissue swelling overlying the 
lateral malleolus and a small calcific opacity abutting the 
medial portion of the medial malleolus which could have been 
an old chip avulsion fracture or calcification ligaments 
secondary to old trauma.  

A Medical Board Report dated in January 1989 noted that the 
veteran had appeared before a Limited Duty Board 
(hereinafter, "Medical Board") at the U.S. Naval Hospital, 
Pensacola, Florida (hereinafter, "Pensacola Naval 
Hospital"), with a long-standing history of bilateral ankle 
pain and several ankle sprains while in high school, but that 
he had had no difficulty with regard to running and jumping 
activities during the first 7 of his 11 years in the Marines.  
Among other things, the Medical Board noted that the 
veteran's left ankle was much worse than the right.  Physical 
examination revealed a healthy male in no acute distress who 
walked with a normal gait and station and minimal ankle 
tenderness in the area of the anterolateral joint line.  
There was marked instability noted on the left side, a 
lateral structure with a positive anterior drawer on 
inversion stress testing also documented on x-ray, and some 
ankle crepitus.  X-rays revealed no evidence of talar dome 
fracture, and on the left side the medial malleolus was 
abnormal with several ovoid radiolucencies indicating old 
deltoid ligament trauma.  The impression was bilateral ankle 
instability, left greater than right, with early degenerative 
arthritis.

The veteran was admitted to Pensacola Naval Hospital in June 
1989 for a modified Chrisman-Snook left lateral ankle 
reconstruction surgery.  At that time, the veteran complained 
of his left ankle "giving way" when walking on any uneven 
surface and when walking or running for prolonged periods of 
time.  The veteran's medical history included, among other 
things, bilateral chronic ankle instability since 1985, left 
worse than right and, although he had been treated 
conservatively with physical therapy, limitations in 
activity, and splints, he was still symptomatic.  The medical 
history also noted an independent medical evaluation which 
concurred with the diagnosis of bilateral chronic ankle 
instability and the need for surgical reconstruction.  
Physical examination revealed that, on admission, the veteran 
had full flexion and dorsiflexion and minimal crepitus.  With 
the left ankle flexed to approximately 30 degrees, there was 
a 2+ anterior drawer and, with varus stress, there was a 2+ 
joint line opening on the lateral side.  X-rays revealed a 
large amount of extra-articular calcification demonstrated 
along the medial aspect of the right ankle, and a smaller 
amount along the left ankle.  Stress views showed marked 
talar tilting and stress lateral views showed an anterior 
displacement of the talus.  Following left ankle 
reconstruction, on the third postoperative day, the veteran's 
wound was inspected and there was no evidence of infection, 
erythema, drainage, or tenderness, and only moderate foot 
swelling was noted.  The discharge diagnosis was bilateral 
ankle instability, left worse than right.

The veteran's routine physical examination of September 1991 
included a medical history report that noted the veteran's 
left ankle reconstructive surgery.  The examiner who reviewed 
this medical history noted no significant medical history and 
no significant sequelae (or consequences) from this surgery.

Subsequent medical reports in the veteran's service medical 
records show repeated complaints of chronic left ankle pain 
following his left ankle reconstructive surgery.  In 
September 1992, the veteran complained of chronic left ankle 
pain but no instability or giving way.  Physical examination 
of the veteran's left ankle showed a healed lateral incision, 
positive crepitance on the tibiofibulur joints, a positive 
anterior drawer test, and an intact neurovascular system.  
The examiner noted that x-rays were not available.  The 
diagnosis was moderate instability/degenerative joint disease 
of the left ankle.  The veteran was fitted with lateral shoe 
wedges to prevent inversion in September 1992.

The veteran again complained of left ankle pain but no giving 
out in February 1993, at which time the examiner noted that 
the veteran had decreased his activity level since his left 
ankle operation.  Examination of the left ankle revealed 
negative effusion, minor tenderness, a range of motion on 
dorsiflexion to 10 degrees, plantar flexion to 60 degrees, 
inversion to 45 degrees, eversion to 5 degrees, an intact 
neurovascular system, a positive (anterior) drawer test, and 
neutral plantar flexion.  X-rays revealed degenerative joint 
disease.  The assessment was chronic left ankle pain, status 
post reconstruction.

On examination at the Marine Corps Base Hospital, Kaneohe 
Bay, Hawaii (hereinafter "Marine Corps Hospital Kaneohe 
Bay"), in September 1997, the veteran complained of 
continuing left ankle pain, instability, giving out when 
walking or stepping off curbs, pain that was referred to his 
left knee, and low back pain that was aggravated by physical 
therapy.  The examiner noted that the veteran had had good 
results from his left ankle reconstruction surgery until 
1993.  Physical examination revealed that the veteran was in 
no acute distress, had full range of motion in his left 
ankle, no deformity, no tenderness to palpation, and 
increased varus laxity.  X-rays of the left ankle showed that 
it was in no acute distress and also noted degenerative 
changes.  The assessment was left ankle pain. 

The veteran underwent a period of physical therapy beginning 
in October 1997 at Tripler Army Medical Clinic, Hawaii 
(hereinafter, "TAMC"), with a provisional diagnosis of 
bilateral ankle instability.  At examination on October 6, 
1997, the veteran complained that he heard joint noise when 
the weather was cold, his pain level was 9 out of 10 when 
running and 2 out of 10 in the morning.  X-rays of the left 
ankle were taken and revealed multiple small well defined 
bone fragments in the medial and lateral malleoli and no 
evidence of recent fracture or dislocation.  Observation of 
the veteran showed no noticeable limp or forefoot pronation.  
Range of motion for the left ankle on dorsiflexion was to 5 
degrees, within normal limits on plantar flexion, inversion 
to 30 degrees, and eversion to 20 degrees.  There was a 
positive anterior drawer test, and deep pain tender to 
palpation in the sinus tarsi that some times shot to the 
veteran's knee.  The assessment was bilateral ankle 
instability and pain, with loose bodies in both ankles at 
both the lateral and medial malleoli and at the invertebral 
anterior talofibular (ATF) ligament.

The physical therapist noted on October 22, 1997, that the 
veteran complained of pain or instability while wearing 
bilateral air braces (or ankle casts) on controlled inversion 
and eversion.  The veteran's left ankle eversion was 4/5 and 
inversion was 5/5, and he complained of minor pain on 
palpation of his sinus tarsi.  The assessment was 
asymptomatic bilateral ankle instability. 

At examination on January 12, 1998, the veteran stated that, 
after doing physical therapy, he had seen no changes, had 
instability constantly, and complained of worsening pain in 
his left ankle and swelling, especially after activity.  A 
mass was observed on the left (ankle) and anterior drawer 
test was positive.  A bone scan was taken and was negative 
for osteochondritis dissecans (or complete or incomplete 
separation of a portion of the joint cartilage and underlying 
bone) and showed bilateral degenerative joint disease, left 
ankle greater than right ankle.  

The veteran was examined on 3 subsequent occasions at TAMC in 
1998.  On examination in February 1998, the veteran 
complained of continuing left ankle pain and instability.  
Physical examination of the left ankle revealed a talar tilt, 
dorsiflexion to 10 degrees, increased swelling laterally, and 
a long lateral scar.  X-rays revealed an increased talar tilt 
medially and laterally.  A magnetic resonance imaging (MRI) 
scan of the veteran's left ankle taken in March 1998 and 
reviewed in April 1998 revealed post surgical sclerosis, an 
old costochondral defect in the medial talar dome, minimal to 
moderate sinus tarsi syndrome, and a negative ATF ligament.  
Subsequent physical examination of the veteran's left ankle 
in October 1998 showed a positive anterior drawer test.

The veteran's separation physical examination in October 1999 
noted chronic complaints of ankle pain that was worse on 
running.  In the report of medical history that accompanied 
this examination, the veteran noted a history of swollen or 
painful joints, arthritis, and foot trouble and stated that 
he was in fair health.  The examiner noted this history and 
also that the veteran was still able to run 3 miles in 23 
minutes.  The veteran also stated that his knee and ankle 
trouble had caused him to miss duty for longer than 3 days 
since his last physical examination.  The examiner noted that 
this trouble was related to the veteran's chronic bilateral 
ankle pain, with 2 degrees of ligamentous laxity, and that 
the veteran was status post surgical correction for ankle 
instability.  

In the veteran's most recent VA examination (by contract) in 
April 2000, Dr. N.M.K. noted that the veteran's medical 
history included ankle sprains during forced marches and 
physical readiness training while in service, x-rays taken 
during service that demonstrated no acute fractures, and the 
development of tears of the ligaments and tendons.  The 
veteran stated that he had had "floppy, weak, and painful 
ankles" as a result of recurrent ankle sprains.  The 
examiner also noted the veteran's left ankle reconstructive 
surgery, outpatient physical therapy before and after 
surgery, the determination of degenerative joint disease in 
his ankles, and pain and weakness on an intermittent basis in 
these joints.  At the time of this examination, the veteran 
complained of pain, weakness, swelling, instability and 
abnormal motion, an inability to stand for longer than an 
hour or walk farther than 1 mile without aggravating his 
ankles, and denied any stiffness, inflammation, drainage, or 
a locking sensation.  The veteran also stated that he had had 
continuous problems with his ankles and described flare-ups 
which were excruciating, occurred approximately once a week, 
and lasted about 24 hours.  When his ankles flared up, the 
veteran stated that he was unable to stand or do any heavy 
lifting.

Physical examination of the veteran's left ankle in April 
2000 revealed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  The overall appearance of his left ankle was 
within normal limits, with active plantar flexion to 60 
degrees and dorsiflexion to 20 degrees.  Movement against 
gravity was accomplished with ease and movement against 
strong resistance demonstrated no give way weakness in his 
left ankle on plantar flexion or dorsiflexion.  Stress 
inversion testing demonstrated some instability of the 
ligaments.  Thompson tests demonstrated an Achilles' tendon 
and there was no clubbing, cyanosis, or edema.  Homan's test 
was negative and the veteran was non-tender over the talus 
dome and over the distal tibia and fibia joints.  The veteran 
denied any incoordination.  Dr. N.M.K. reviewed x-rays of the 
veteran's left ankle and found it to be normal, except for an 
old healed fracture involving the left distal fibula, an old 
un-united avulsion fracture of the tip of the left medial 
malleolus, and a calcific density adjacent to the left medial 
malleolus which could have represented ligamentous 
calcification around the left ankle joint.  The diagnosis 
included, among other things, degenerative joint disease, 
left ankle.

B.	The Veteran's Right Ankle Sprain

A detailed review of the veteran's service medical records 
will not be repeated here, except to note the veteran's right 
ankle complaints while in service.  As noted earlier, the 
veteran's enlistment physical examination was negative for 
any pertinent complaints or history, and subsequent physical 
examinations of the veteran in December 1980, January 1983, 
December 1985, and September 1991 all showed normal lower 
extremities and noted no right ankle complaints.

A radiographic report dated July 1985 noted the veteran's 
history of right ankle injuries, that his right ankle had 
been known to go out in the past, and that he was positive 
for edema.

The Medical Board Report of January 1989 noted that there was 
a minimal anterior drawer test with no crepitus on the right 
ankle.  X-rays taken at that time showed a normal medial 
malleolus on the right side with no other evidence of 
osteoarthritis present.  The impression included, among other 
things, a recommendation that the veteran receive further 
rehabilitation on the right side.  As noted above, on 
hospitalization in June 1989, x-rays revealed a large amount 
of extra-articular calcification demonstrated along the 
medial aspect of the right ankle, marked talar tilting, and 
anterior displacement of the talus.

The veteran presented to the Branch Medical Clinic in 
Norfolk, Virginia, in September 1991 with complaints of right 
ankle pain upon walking.  Physical examination revealed 
dorsiflexion of the right ankle of 5 to 10 degrees, plantar 
flexion to 30 degrees, positive tenderness over the medial 
and lateral malleoli, minimal swelling, and an intact distal 
neurovascular system.  X-rays showed a right medial malleolus 
with an old chip near the distal tibia.  The assessment was 
right ankle sprain.  

On follow-up examination of the right ankle in October 1991, 
the veteran stated that his right ankle felt better with no 
swelling but occasional pain.  Physical examination of the 
right ankle showed much swelling around the lateral malleoli 
which was tender to palpation, decreased range of motion on 
flexion and eversion, a +2 dorsalis pedis (pulse) in the 
posterior tibia, normal Achilles tendon, and a normal sensory 
system.  The impression was, among other things, severe 2 
degree (right) ankle sprain.  

The veteran reported to sick call in October 1991 for follow 
up on his right ankle. Physical examination noted that the 
right ankle was positive for swelling at the lateral 
malleolus, minimal tenderness over the ATF ligament, no 
crepitus, a positive anterior drawer test, and an intact 
distal neurovascular system.  The examiner's assessment was 
right ankle sprain, slowly resolving, and right ankle 
instability.  Orthopedic consultation was requested, which 
noted the veteran's medical history and that he had returned 
with complaints of recurrent right ankle sprain with positive 
anterior drawer test and possible deficiency of the ATF 
ligament or fibulocalcaneal ligamentous deficiency.  The 
provisional diagnosis listed on the orthopedic consultation 
was right ankle instability.  Following physical examination 
in January 1992, which obtained results consistent with the 
previous physical examination in October 1991, the veteran 
was placed on a 90-day limited duty profile with no prolonged 
walking, standing, lifting, or physical readiness training.

On examination by the sports orthopedics department at the 
Portsmouth Naval Hospital, Portsmouth, Virginia, in September 
1992, the veteran reported a medical history that included 
recurrent right ankle sprain, positive crepitance, and no 
giving way.  Physical examination revealed full range of 
right ankle motion to 15 degrees dorsiflexion and to 40 
degrees plantar flexion, a negative anterior drawer test, 
negative crepitance, an intact neurovascular system, and a 
slightly weak peroneal system.  It was noted that x-rays were 
not available.  The assessment was right ankle, recurrent 
sprain.  

On examination at TAMC on October 6, 1997, as noted above, 
the veteran complained of bilateral ankle instability and 
pain and his medical history was obtained.  X-rays were taken 
and revealed bone fragments that had appeared in the medial 
and lateral malleoli of the right ankle.  The veteran's right 
ankle range of motion was to 10 degrees dorsiflexion, plantar 
flexion was within normal limits, inversion was to 30 
degrees, and eversion was to 35 degrees.  The veteran's right 
ankle was positive for a talar tilt in the medial direction 
and was tender to palpation in the sinus tarsi with deep pain 
that some times shot to the veteran's knee.  The assessment 
was, as noted above, bilateral ankle instability and pain, 
loose bodies in both ankles at both the lateral and medial 
malleoli.  Physical examination on October 22, 1997, at TAMC 
revealed that the veteran's right ankle eversion was 4+/5 and 
inversion was 5/5.  The assessment was asymptomatic bilateral 
ankle instability.

As noted above, the veteran was examined on 3 subsequent 
occasions in 1998 at TAMC.  Physical examination of the 
veteran's right ankle in April 1998 revealed full range of 
motion, no crepitance or ligamentous laxity, and extensive 
degenerative changes.  The assessment included, among other 
things, arthritic changes in the right ankle.  Physical 
examination of the veteran's right ankle in May 1998 revealed 
that it was 5/5 peroneal and post tibia, positive 
valgus/flatfoot, positive inversion series.  The impression 
was bilateral ankle instability by history and x-ray, with a 
note that the veteran's ankle degenerative joint disease was 
not correctable at that time.  Finally, physical examination 
of the veteran's right ankle in October 1998 demonstrated a 
mild anterior drawer test and a stress test to 13 degrees.

During the veteran's most recent VA examination (by contract) 
in April 2000, Dr. N.M.K. noted, among other things, that the 
overall appearance of the veteran's right ankle was within 
normal limits.  Physical examination revealed that the 
veteran could actively plantar flex his right ankle to 60 
degrees and dorsiflex it to 20 degrees.  Movement against 
gravity was accomplished with ease, and movement against 
strong resistance demonstrated no give way weakness of the 
right ankle in plantar flexion or dorsiflexion.  Thompson's 
tests demonstrated an Achilles' tendon and there was no 
clubbing, cyanosis, or edema.  Homan's test was negative and 
the veteran was non-tender over the talus dome and the distal 
tibia and fibia joints.  Dr. N.M.K. reviewed x-rays of the 
veteran's right ankle and found it to be normal, except for 
an old avulsion fracture of the tip of the right medial 
malleolus.  The diagnosis included, among other things, 
degenerative joint disease, right ankle.

C.	The Veteran's Left Knee Strain

A detailed review of the veteran's service medical records 
will not be repeated here, except to note the veteran's 
specific complaints relating to his status post-left anterior 
tibial plateau fracture with a history of left knee strain 
while in service.  As noted earlier, the veteran's enlistment 
physical examination was negative for any pertinent 
complaints or history, and subsequent physical examinations 
of the veteran in December 1980, January 1983, December 1985, 
and September 1991 all showed normal lower extremities and 
noted no left knee complaints.

In July 1985, a history of trauma to the left knee was noted 
as the reason for requesting x-rays of the veteran's left 
knee at that time.  After x-rays were obtained, the examiner 
who reviewed them noted evidence of a fracture of the 
anterior tibial plateau seen only on the lateral projection 
and knee joint effusion, but no evidence of dislocation.  The 
impression was a fracture of the anterior tibial plateau and 
evidence of knee joint effusion.

The first recorded in-service complaint of left knee pain was 
in September 1997 where, on examination at the Marine Corps 
Hospital Kaneohe Bay, the veteran complained of left knee 
pain and instability.  The veteran's medical history was 
noted, along with a report that the veteran had experienced 
pain and instability over the previous 6 months with pain 
referred from his left ankle to his left knee.  Physical 
examination of the left knee revealed a full range of motion, 
no deformity, no tenderness to palpation, negative McMurray's 
test, no laxity, and a negative anterior drawer test.  X-rays 
of the left knee revealed a tibial lesion along the proximal 
shaft.  The examiner's assessment was left knee pain.

In March 2000, x-rays were taken of the veteran's right knee 
and interpreted by the radiologist as normal.  

During the veteran's most recent VA examination (by contract) 
in April 2000, Dr. N.M.K. found no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness in the left knee, the overall appearance of the 
left knee was within normal limits, active extension was to 0 
degrees, and flexion was to 140 degrees without pain.  
Movement against gravity was accomplished with ease and 
movement against strong resistance demonstrated no give way 
weakness on flexion or extension.  Patella compression, 
apprehension, inhibition, McMurray's test, anterior and 
posterior drawer, Lachman's test, and Hoffa test were all 
negative.  Abduction and adduction stress forces applied to 
the left knee at 0 degrees and 30 degrees flexion 
demonstrated no instability of the collateral ligaments or 
posterior joint capsule, and there was no effusion.  Dr. 
N.M.K. reviewed the earlier x-rays of the veteran's left knee 
and found it to be normal.  The diagnosis included, among 
other things, status post left anterior tibial plateau 
fracture, and status post left patella fracture, with a note 
that both fractures had healed well without sequelae.

Analysis

The veteran and his representative contend on appeal that the 
veteran's service connected disabilities are more disabling 
than currently evaluated.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2002).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2002); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  
However, in Fenderson (cited in the Introduction), the Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet.App. at 126.

The veteran's service connected recurrent left ankle sprain 
with old avulsion fracture to the medial malleolus and his 
service-connected recurrent right ankle strain are each 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5271, based on the limited motion of the veteran's 
ankles.  The maximum rating of 20 percent disabling is 
available under Diagnostic Code 5271 where the limitation of 
motion in the ankle is marked.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).  

The Board points out that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet.App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support a 
higher initial evaluation either for his service connected 
recurrent left ankle sprain with old avulsion fracture to the 
medial malleolus or for his service-connected recurrent right 
ankle strain.  During the veteran's most recent VA 
examination (by contract) in April 2000, he was able to 
actively plantar flex both ankles to 60 degrees and dorsiflex 
them to 20 degrees, and he denied any ankle incoordination.  
X-rays revealed previous avulsion fractures of the tips of 
the medial malleoli bilaterally, but did not indicate any 
marked limitation of motion.  Given the symptomatology 
associated with the veteran's recurrent left ankle sprain 
with old avulsion fracture to the medial malleolus and his 
recurrent right ankle strain (which could presumably, account 
for some additional functional loss in both ankles), a 10 
percent evaluation for each of these service-connected 
disabilities was appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5271 (2002); see generally DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45 (2002).  Further, because an 
evaluation of the medical evidence submitted since the 
granting of service connection does not support a finding 
that the initial evaluations assigned to the veteran's 
service-connected left ankle sprain and his service-connected 
right ankle strain were inappropriate, the Board finds that 
consideration of a "staged rating" for these service-
connected disabilities is not required.  See Fenderson, 
supra.

Turning to the veteran's service connected left knee strain, 
this disability is currently evaluated as zero percent 
disabling (non-compensable) under Diagnostic Code 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  This 
Diagnostic Code provides for a compensable rating of 10 
percent disabling where the recurrent subluxation or lateral 
instability of the knee is slight.  A rating of 20 percent 
disabling is available where recurrent subluxation or lateral 
instability of the knee is moderate.  The maximum rating of 
30 percent disabling is available under this Diagnostic Code 
where the recurrent subluxation or lateral instability of the 
knee is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

The veteran's service-connected left knee strain also could 
be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262 
(2002) (traumatic arthritis and limitation of knee 
extension).  Diagnostic Code 5010 provides that arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  The Board notes that, 
for the purpose of rating disability from arthritis, the knee 
is considered to be a major joint. 38 C.F.R. § 4.45 (2002). 

Limitation of motion for knees also is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2002).  To qualify for 
a 10 percent disability rating under these Diagnostic Codes, 
the veteran's left knee flexion would have to be limited to 
45 degrees, or extension is limited to 10 degrees, 
respectively. 

The Board points out again that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  DeLuca.

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support an 
initial compensable evaluation for the veteran's service-
connected left knee strain.  Physical examination of the 
veteran's left knee in April 2000 did not find any evidence 
of abnormal movement, instability, or weakness.  The 
veteran's left knee range of motion was to 0 degrees active 
extension and to 140 degrees flexion without pain.  There was 
no instability of the collateral ligaments, and McMurray's, 
anterior and posterior drawer, and Lachman's tests were all 
negative.  Further, the examiner noted in April 2000 that the 
veteran's anterior tibial plateau fracture and his left 
patella fracture had both healed well and without sequelae 
(or consequences).  

The Board considered higher evaluations for the veteran's 
left knee under the Diagnostic Codes listed above.  However, 
none of the medical evidence on record supports granting the 
veteran a compensable evaluation for his service-connected 
left knee strain under any of the Diagnostic Codes listed 
above.  Further, because an evaluation of the medical 
evidence submitted since the granting of service connection 
does not support a finding that the initial non-compensable 
evaluation assigned to the veteran's service-connected left 
knee strain was inappropriate, the Board finds that 
consideration of a "staged rating" is not required for this 
service-connected disability.  See Fenderson, supra.

The Board points out that as instability of the left knee, 
limitation of motion, and arthritis are all not currently 
(medically) demonstrated, separate evaluations for these 
disabilities, under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5257, are not for consideration.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); see also VAOPGCPREC 9-
98 (Aug. 14, 1998). 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In that regard, the Board notes the 
veteran's lay assertion that his service-connected 
disabilities had caused him to miss duty for longer than 3 
days when examined in October 1999.  However, none of the 
veteran's service-connected disabilities have been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met for any of the veteran's service-
connected disabilities.

In conclusion, the Board notes that it is sympathetic to the 
veteran's continuing joint problems.  Given all of the 
foregoing, however, the Board finds that the preponderance of 
the evidence is against these claims and, therefore, denies 
the veteran's requests for higher initial ratings on his 
service-connected left ankle sprain and his service-connected 
right ankle strain and also denies his request for an initial 
compensable rating on his service-connected left knee strain.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for recurrent left ankle sprain with old avulsion fracture to 
the medial malleolus is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for recurrent right ankle strain is denied.

Entitlement to an initial compensable evaluation for a status 
post left anterior tibial plateau fracture with history of 
left knee strain is denied.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

